Citation Nr: 1760982	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant.

(The issues of entitlement to compensation under 38 U.S.C. § 1151 for ascites, cirrhosis of the liver, hepatitis C, hepatocellular carcinoma, hiatal hernia, hypertension, and heart disorder; entitlement to special monthly compensation based on the need for aid and attendance; and entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile are addressed in a separate Board remand under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development on other claims on appeal is required prior to the adjudication of the claim for specially adapted housing.  The Veteran asserts that he is entitled to specially adapted housing or special home adaptation grant due to various disabilities, including those claimed under 38 U.S.C. § 1151.  Those claims are being remanded to obtain a supplemental medical opinion.  As the remand of those other claims could affect the claim for specially adapted housing or special home adaptation grant, the Board finds that the claims are inextricably intertwined and a decision on the specially adapted housing or special home adaptation grant claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After readjudication of the claims for compensation under 38 U.S.C. 1151, readjudicate the claim for specially adapted housing or special home adaptation grant.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

